Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
        The Corrected Notice of Allowance 
        Examiner’s Amendment 
The Status of Claims

Claims 1,3-13, 17, and 23-29 are pending. 
Claims 1,3-13, 17, and 23-29 are allowed. 


1.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with an attorney of record, Danielle C. Samblanet, Ph.D., on 8/01/2022.

.	The application has been amended as follows:

In claim 3, line 1 on page 2 (amendment dated on 6/07/2022):
The expression  “—claim 2  ---.” after the term” of “  is replaced with another expression” claim 1”..


In claim 28, line 8 on page 5 (amendment dated on 6/07/2022):
The expression  “— ; or  ---.” after the term ” weight “  is replaced with a period ” . ”.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        
8/02/2022